Order unanimously reversed, with costs, and petition granted. Memorandum: The North Tonawanda Teachers Association, represented by petitioner, and the respondent Board of Education entered into a contract relating to and defining -terms and conditions of employment which included a provision that if at Stage 4 of the grievance procedure “the Association determines that the grievance is meritorious, the Grievance Committee of the Association may submit the grievance to arbitration”. The matter which gives rise to this proceeding to compel arbitration relates to a dispute over the interpretation of a provision of the contract relating to maternity leave. Under the contract all that is required to submit a grievance to arbitration is notice to the chief execu*902tive officer of the respondent of the association’s desire to do so. CPLR 7501 provides -that “the court shall not consider whether the claim with respect to which arbitration is sought is tenable, or otherwise pass upon the merits of the dispute.” As this court pointed out in Matter of Newspaper Guild of Buffalo, Local No. 26 (Tonawanda Pub.) (20 A D 2d 211, 212), “The courts may no longer look to the merits of a grievance or dispute, and whether the moving party is right or wrong is a question of contract interpretation for the arbitrator (Steelworkers v. American Mfg. Co., 363 U. S. 564, 567-568.)” The submission of a claim of discrimination by the individual teacher concerned before the State Division of Human Rights did not involve the same issues presented under the contract for arbitration, and in any event such complaint could not constitute a waiver of the association’s right to enforce the arbitration provisions of its collective bargaining agreement with respondent. (Appeal from order of Miagara Special Term in proceeding to compel arbitration.) Present — Goldman, P. J., Marsh, Moule, Cardamone and Simons, JJ.